          Case 1:08-cv-02875-JSR Document 176 Filed 01/27/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x

LARYSSA JOCK, et al.,                                      :   1:08 CV 2875 (JSR)
                                                           :
                  Plaintiffs,                              :   U.S. District Judge Jed S. Rakoff
         v.                                                :
                                                           :
STERLING JEWELERS INC.,                                    :
                                                           :
                  Defendant.                               :
                                                           :
                                                           :
---------------------------------------------------------- x


        Upon consideration of the Parties’ Status Report filed on October 28, 2020, ECF # 175,

and the entire record herein, the Court finds that:

1.      This case was remanded to this Court by the United States Court of Appeals for the

Second Circuit on October 13, 2020.

2.      In its remand order, the Court of Appeals directed this Court to reexamine the issue

whether the arbitrator exceeded her authority by certifying a class pursuant to Rule 23(b)(2) that

permitted members to opt out.

3.       After this Court called into question whether that facet of the certified class was

permissible in its Opinion and Order issued on November 16, 2015, the arbitrator issued an

Amendment to Class Determination Award on March 30, 2016. In that amendment, the

arbitrator removed the provision allowing class members to opt out of the certified class. A copy

of the Amendment is attached as Exhibit 1 to the Parties’ Status Report.

4.      Therefore, the Court finds that the issue the Court of Appeals believed to remain

outstanding was resolved by the Amendment and therefore the issue is moot.

5.      Accordingly, it is this ___27th_____ day of January hereby
         Case 1:08-cv-02875-JSR Document 176 Filed 01/27/21 Page 2 of 2




       ORDERED that this case is remanded to the American Arbitration Association for further

proceedings in this arbitration.



Dated: ________January 27, 2021________                  ______________________________
                                                                Jed S. Rakoff
                                                         United States District Judge




                                             2
